Citation Nr: 1735297	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-08 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VISN 20 Northwest Network Payment Center



THE ISSUE

Entitlement to payment or reimbursement for medical services conducted by a non-VA provider on September 9, 2011.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel 



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to October 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2011 determinations by the Department of Veterans Affairs (VA) Northwest Network Payment Center in Portland, Oregon.  In his March 2012 VA Form 9 (substantive appeal), the Veteran requested a Travel Board hearing; he withdrew the request in May 2013.


FINDINGS OF FACT

1. The Veteran received private medical treatment from Kootenai Medical Center on September 9, 2011 for abdominal discomfort, gastritis, heart disease, and hypertension.  

2. The Veteran had not received VA medical services within the 24-month period preceding the September 9, 2011 private treatment.    

3. The medical treatment he received on September 9, 2011 was unrelated to his adjudicated service-connected disabilities (at the time of the care, service connection was in effect for a residual fragment wound of the left arm, rated 30 percent; a scar on the left arm, rated 0 percent; a scar on the left chest, rated 0 percent; and malaria residuals, rated 0 percent) and at the time of the treatment he was not participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31.  


CONCLUSION OF LAW

The criteria for entitlement to VA reimbursement for private medical treatment expenses are not met for the treatment the Veteran was provided by Kootenai Medical Center on September 9, 2011.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.55, 17.120, 17.1000-17.1008 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Significantly, this claim is governed by the provisions of Chapter 17 of Title 38 of the United States Code, which include specific notification and due process requirements.  See 38 C.F.R. §§ 17.120-17.133.  Therefore, the notice provisions of the VCAA do not apply in this matter.  See Lueras v. Principi, 18 Vet. App. 435 (2004).  Under 38 C.F.R. § 17.132, when a claim for payment or reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of the reasons for the disallowance and the right to initiate an appeal to the Board.  VA notified the Veteran of the reason for the denial and of his appellate rights in October 2011 correspondence and the February 2012 statement of the case.  Notwithstanding that the VCAA does not apply in this matter, a VCAA notice letter, which advised him of VA's duties to notify and assist and of his duties to provide evidence or information to substantiate his claim, was mailed to the Veteran in January 2012.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

To the extent the assistance provisions of the VCAA may apply in this matter (see Edwards v. Peake, 22 Vet. App. 57, 60 (2008)), the Board finds no deficiency.  While the complete records of the Veteran's treatment at the Kootenai Medical Center on September 9, 2011 are not associated with the claims file, the Board finds that a remand to obtain such records would serve no useful purpose because the records of treatment associated with the claims file summarize the treatment and, as will be further explained below, the Veteran does not meet the threshold legal requirements for establishing entitlement to reimbursement under 38 U.S.C.A. § 1725 or 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 5103A(a)(2).  The Veteran has not identified any additional pertinent evidence that remains outstanding.  The Board finds that the record as it stands includes adequate evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  VA's duty to assist is met.
Factual Background, Legal Criteria, and Analysis  

The Veteran seeks VA payment or reimbursement for unauthorized medical expenses for treatment he received from Kootenai Medical Center on September 9, 2011.  Generally, the admission of a Veteran to a non-VA facility at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Here, the Veteran's treatment provided by Kootenai Medical Center on September 9, 2011 was not pre-authorized by VA, and the Veteran does not so contend.

Two statutes, 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728, authorize payment or reimbursement for the medical expenses incurred when a veteran receives treatment at a non-VA facility without prior authorization. 

Under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities under the following circumstances:

(a) For Veterans with service connected disabilities.  Emergency treatment not previously authorized was rendered to a Veteran in need of such emergency treatment: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico); or (4) For any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.47(i)(2); and

(b) In a medical emergency.  Emergency treatment not previously authorized was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and
(c) When Federal facilities are unavailable. VA or other Federal facilities that VA has an agreement with to furnish health care services for Veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See 38 C.F.R. § 17.120.

All three statutory requirements (a, b, and c) must have been met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998).  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130.

If a Veteran is not eligible for payment or reimbursement under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, he or she may, in the alternative, be found eligible for such payment or reimbursement under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority, a Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the Veteran's liability to the provider; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.

The Board notes that revisions were made to 38 C.F.R. § 17.1002, in December 2011 and were effective January 20, 2012.  See 76 Fed. Reg. 79,067-79,072 (Dec. 21, 2011).  Further, effective May 21, 2012, VA published a final rule amending 38 C.F.R. § 17.1002 to conform to 2010 statutory changes.  See 77 Fed. Reg. 23,615 (April 20, 2012).  Such revisions and amendments do not apply to the instant claim.

On September 9, 2011, the Veteran sought treatment at the Kootenai Medical Center.  He complained of vomiting and weakness and reported he had not felt well for several weeks.  He was noted to have a history of heart disease, hypertension, high cholesterol, gastroesophageal reflux disease, alcohol abuse, rectal bleeding, and a prior ankle fracture.  He was given medication intravenously.  His diagnoses were listed on an insurance claim form as abdominal pain, heart disease, alcohol-related gastritis, and hypertension.    

A September 12, 2011 VA treatment record notes the Veteran was last treated at the VA facility in 2007 and returned for recommended follow-up care to his private treatment.  He reported he had several weeks of abdominal pain with constipation.  He also complained of the shakes, nocturia, voiding difficulties, and depression.  Alcoholic gastritis, elevated liver function tests, possible chronic pancreatitis, hypokalemia, urinary tract infection, tobacco abuse, alcohol abuse, and depression, most likely undiagnosed posttraumatic stress disorder (PTSD), were diagnosed.

At the time of the September 9, 2011 treatment, service connection was in effect for a residual fragment wound of the left arm, rated 30 percent; a scar of the left arm, rated 0 percent; a scar on the left chest, rated 0 percent; and malaria residuals, rated 0 percent.  Accordingly, there is no indication (and the Veteran does not allege) that the treatment received at the Kootenai Medical Center on September 9, 2011 was for an adjudicated service-connected disability.  A November 2012 rating decision granted service connection for PTSD, tinnitus, and an unstable scar of the left upper arm, each effective May 30 2012.  Such disabilities were not adjudicated at the time of the private September 9, 2011 treatment and are not for consideration in this matter.  He was also not participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31 at that time.  Therefore, he is not eligible for payment or reimbursement under 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

As outlined above, to be eligible for payment or reimbursement under 38 U.S.C.A. § 1725, the Veteran must show that he satisfies a number of conditions, including that at the time the emergency treatment was furnished, he was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  A review of the Veteran's VA treatment records shows he did not receive VA medical treatment from October 2007 to September 2011.  A March 2012 printout associated with the record also indicates a database search revealed he had not received VA medical treatment in the two years prior to September 2011. Accordingly, the Board finds he did not receive VA medical services within the 24-month period preceding the September 9, 2011 private treatment.  The Board makes no determination as to whether the Veteran meets the other criteria, given that a failure to satisfy even one criterion precludes the Veteran from being awarded the benefit he seeks.  Therefore, he is not eligible for payment or reimbursement under 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

In his December 2011 notice of disagreement and March 2012 substantive appeal, the Veteran asserted he had not been properly informed of his VA healthcare benefits and the requirements for reimbursement for private treatment.   He also noted he was awarded a Purple Heart Medal and was assured he would be cared for after service.  The Board recognizes and sympathizes with the Veteran's plea for equitable relief.  However, the laws and regulations governing reimbursement for private medical treatment expenses establish very specific eligibility requirements for such benefits.  The Board is bound by governing legal authority, and does not have authority to grant benefits on an equitable basis.  See 38 U.S.C.A. § 7104.
Given that the legal requirements under the governing laws and regulations are not met, the Board concludes that entitlement to payment or reimbursement for private medical treatment expenses for treatment provided by the Kootenai Medical Center on September 9, 2011 may not be granted.  The law is dispositive, and the appeal must be denied.


ORDER

The appeal seeking VA reimbursement for private medical treatment expenses the Veteran incurred at Kootenai Medical Center on September 9, 2011 is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


